COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Karen George Baunchard v. Sadie Lewis

Appellate case number:      01-18-00310-CV

Trial court case number:    16-07-23814

Trial court:                County Court at Law of Waller County

       Appellant, Karen George Baunchard, has filed a notice of the appeal of the trial
court’s “Order on Counter-Petitioner’s Plea in Intervention” and “Amended Order in
Default Judgment on Counter-Petitioner’s Plea in Intervention.” On April 25, 2018,
appellant filed a “Motion for Enlargement of Time to Late File Reporter’s Record and
Appellant[’s] Brief” in which she requests additional time “to file the reporter’s record,
clerk’s record, and the appellant[’s] brief.”
       The clerk’s record was filed in this Court on April 27, 2018. Also on April 27,
2018, we granted the court reporter’s motion for an extension of time to file the reporter’s
record. The reporter’s record is now due to be filed on May 17, 2018. Because the
appellate record is not yet complete, appellant’s brief is not yet due. See TEX. R. APP. P.
34.1 (providing appellate record consists of clerk’s record and, if necessary to appeal,
reporter’s record), 38.6 (providing date to file appellant’s brief is later of date clerk’s
record or reporter’s record is filed). Accordingly, appellant’s motion is dismissed as
moot.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually       Acting for the Court

Date: May 10, 2018